Citation Nr: 0025226	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for 
a low back disorder from January 31, 1991. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to August 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the Board's decision of September 1997, the Board found 
that new and material evidence had been submitted to reopen a 
claim for service connection for back disability, and then 
remanded this matter for further evidentiary development.  
Thereafter, a February 1999 rating decision granted service 
connection for a low back disorder and assigned a 10 percent 
evaluation, effective from January 31, 1991.  The veteran 
then submitted a timely notice of disagreement and 
substantive appeal with respect to the rating assigned, and a 
May 1999 rating decision increased the evaluation for the 
veteran's low back disability to 60 percent, effective 
January 31, 1991.  As there is no indication in the record 
that the veteran has withdrawn his appeal as to this issue, 
the Board finds that it remains a subject for current 
appellate consideration.  Since the notice of disagreement 
related to the initial rating for the veteran's back 
disorder, the Board must consider the record from the 
effective date established by the initial rating.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board further notes 
that in a July 1999 rating decision, the regional office (RO) 
granted a 100 percent total disability rating based on 
individual unemployability due to the veteran's service-
connected low back disability.

As for the September 1997 Board's decision regarding 
entitlement to service connection for PTSD, the Board notes 
that while the September 1997 decision had found that new and 
material evidence had been submitted to reopen the claim, the 
Board denied service connection for PTSD, finding that the 
veteran had served in Vietnam from February 1970 to August 
1971, but had not received any awards or decorations denoting 
that he had engaged in combat, that the veteran had reported 
stressors alleged to have occurred in service, but that no 
service records or other credible supporting evidence 
verified his reports, and that the veteran was not a credible 
witness on his own behalf in light of multiple material 
inconsistencies in his statements.

The appellant thereafter timely appealed the September 3, 
1997, Board determination to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court").  The Court, in a memorandum decision in August 
1999, vacated the Board's September 1997 decision as to the 
denial of service connection for PTSD, and in so doing, 
remanded the case to the Board for further development and 
adjudication.  For reasons discussed below, the Board finds 
that remand of this issue for additional development and 
readjudication by the RO is necessary prior to further 
appellate review.  


FINDINGS OF FACT

1. The RO awarded the claimant a schedular rating of 60 
percent for his low back disability under Diagnostic Codes 
5295-5293.

2.  A 60 percent rating under Code 5293 is the maximum 
schedular rating for a back disability absent cord 
involvement rendering the claimant bedridden or in long leg 
braces or complete bony fixation (ankylosis).  

3.  It is neither claimed not shown that the claimant's 
disability produces ankylosis of the spine, or renders him 
bedridden or in need of long leg braces; there has been no 
material difference in the level of disability produced by 
the service connected back disorder since the initial grant 
of service connection.

4.  A July 1999 rating decision granted a total disability 
rating based on individual unemployability due to a service-
connected low back disability, effective from January 31, 
1991.

5.  There is no longer a controversy regarding an evaluation 
in excess of 60 percent for a low back disorder from January 
31, 1999 as the RO's July 1999 decision to grant a total 
schedular rating for compensation purposes on the basis of 
individual unemployability due to the veteran's service-
connected low back disorder resolves the issue of entitlement 
to a rating in excess of 60 percent for that disorder.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for an evaluation in excess of 60 percent for a low 
back disorder from January 31, 1991 before the Board.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 1991); 38 C.F.R. 
§ 20.101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.



II.  Analysis

A VA examination in November 1998 disclosed, in pertinent 
part, that the claimant reported that often times he required 
bed rest because slight movement causes pain.  He stated he 
took morphine and Oxychodone and Motrin for pain.  He 
indicated his back pain markedly limited his mobility and 
daily activities of daily living.  He wore a brace and used a 
cane.  On physical examination he had acute pain on slight 
motion.  There was evidence of weakness, stiffness and 
fatigability, along with lack of endurance.  There was spasm, 
but no clear-cut tenderness in the lumbar spine.  
"Functional abnormalities were noted."  There was some 
muscle wasting of the musculature of the back.  Dorsiflexion 
of both feet induced pain; he was positive for Lasegue's 
sign.  Straight leg raising induced pain at 20 degrees 
bilaterally.  Vibration sense was diminished on the right 
compared to the left side.  Knee and ankle jerks were 
symmetrical and reactive about 2+.  There was no sensory 
deficit.

With forced flexion of the spine there was pain at 20 degrees 
with forward flexion limited to 30 degrees.  Passive range of 
motion was to 35 degrees.  Lateral flexion was to about 20 
degrees and rotation to 18 degrees.  Knee and ankle jerks 
were symmetrical and reactive at 2+.  Diagnosis was 
mechanical back pain: (A) degenerative disease and facet 
arthropathy, severe, at L-4, L-5 and S-1; and (b) 
intervertebral disc syndrome.  

In February 1999, the RO awarded the claimant service 
connection for a disability described as mechanical back pain 
with degenerative disease and passive arthropathy at L4, L5 
and S1, rated 10 percent disabling under Diagnostic Code 
5295.  The RO found the disorder described as status post 
lumbar laminectomy and diskectomy, under Diagnostic Codes 
5299-5293, was not service connected.

In a May 1999 rating action, the evaluation for the back 
disability was increased to 60 percent under Codes 5295 and 
5293.  The rating determination again cited the same clinical 
findings, including the negative neurological findings, and 
then, without more than a recitation of the schedular 
criteria for a 60 percent evaluation under Code 5293, found 
entitlement to a 60 percent rating.  

The maximum schedular rating under Code 5295 for severe 
lumbosacral strain is 40 percent.  This is also the maximum 
schedular rating under Code 5292 for limitation of motion of 
the lumbar spine.  A 60 percent rating under Code 5293 for 
intervertebral disc syndrome is the maximum schedular rating 
for a back disability absent cord involvement rendering the 
claimant bedridden or in long leg braces or complete bony 
fixation (ankylosis).  38 C.F.R. § 4.71a (1999), Codes 5285, 
5286.  It is neither claimed nor shown that the claimant's 
disability produces ankylosis of the spine, or renders him 
bedridden (as opposed to requiring some bed rest) or in need 
of long leg braces.  Even assuming separate ratings could be 
assigned for limitation of motion and neurological 
impairment, the essentially normal neurological findings on 
examination fail to provide a separate basis for a 
compensable rating for neurological impairment.  Both ankle 
and knee reflexes were present and about 2+ while there was 
no sensory deficit.  These findings are normal.  The claimant 
can not be rated under Code 5293 for limitation of motion and 
neurological findings, and then rated again separately under 
codes for limitation of motion or a code for neurological 
impairment, without violating the rule against pyramiding.  
38 C.F.R. § 4.14 (1999).  The record does not disclose any 
material change in the status of the back disability showing 
greater impairment than that recognized by the current award 
since the original grant of service connection.  Accordingly, 
there is no basis to "stage" a rating in this matter.  
Fenderson, supra.

A July 1999 rating decision granted a total disability rating 
based on individual unemployability due to a service-
connected low back disability, effective from January 31, 
1991.  

In light of the above, the veteran is in receipt of the 
maximum schedular evaluation that could be sustained on the 
record.  The grant of a total disability rating based on 
individual unemployability due to the veteran's service-
connected low back disability, effective from January 31, 
1991, renders moot the question of whether there is any 
remaining dispute as to the issue of entitlement to an 
evaluation in excess of 60 percent for the appellant's low 
back disorder.  However, as noted previously in this 
decision, the Board must provide reasons and bases to support 
this disposition.

In essence, with the grant of a total schedular disability 
rating based on individual unemployability due to the 
veteran's service-connected low back disability, there no 
longer exists any case or controversy as to the disability 
rating for that disability.  

Also, employability is a significant factor in the schedular 
rating criteria.  Having resolved the veteran's claim on a 
schedular basis and thereby having granted the maximum 
benefit in the July 1999 rating decision, there is no longer 
a question or controversy regarding the level of disability 
at any time applicable to the period under review.  No 
greater benefit could be provided.  Nor are any exceptions to 
the mootness doctrine present.  Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-
68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 
38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to an evaluation in excess of 60 
percent for a low back disorder from January 31, 1991 is 
dismissed.


REMAND

As was noted above, in its memorandum decision of August 
1999, the Court found that the Board failed to provide 
adequate reasons and bases in support of the conclusion that 
the record did not contain conclusive evidence that the 
veteran engaged in combat with the enemy.  More specifically, 
the Court indicated that the Board had not explained why 
witness C. M.'s account of a rocket attack did not support a 
determination that he and the veteran had been involved in 
combat.  Furthermore, it was the opinion of the Court that 
the Board's conclusion about the location of the veteran's 
unit at that time was not supported "conclusively" by the 
evidence of record.  

The Court went on to indicate that the evidence documented 
the transfer of the veteran's company (588th Maintenance 
Company) from the 57th Transportation Battalion to the 79th 
Maintenance Battalion on April 20, 1970, but did not locate 
the company other than in Chu Lai, and that the Board's 
conclusion that the company was not in Chu Lai at the time of 
alleged rocket attacks in 1970, as asserted by witness C. M., 
and in May 1970, as asserted by the veteran, required more 
complete reasons or bases.  The lack of adequate reasons and 
bases in support of the adverse combat determination was 
found by the Court to be prejudicial to the veteran, possibly 
depriving him of the acceptance of his lay evidence of PTSD 
stressors, standing alone, as conclusive of the actual 
occurrence of the stressors.

The Board notes that the decision of September 1997 not only 
addressed why the Board did not find credible the account of 
C.M. concerning the alleged rocket attack, but also provided 
at pages 46 and 47 a ruling in the alternative that addressed 
the claim under 38 U.S.C.A. § 1154(b) in light of Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), assuming that the 
account of C.M. did support a finding that on one occasion in 
Chu Lai, a rocket landed near where C.M. and the claimant 
were.  Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board 
may rule in the alternative).  The Board found that the 
veteran had not provided "satisfactory" evidence because he 
was not credible, based solely upon his own evidence and 
without regard to contrary evidence, in accordance with the 
standard in Collette.  The Board went on to find that the 
appellant's pervasive lack of crediblity was determinative in 
another context.  Even if an event claimed as a "stressor" 
was confirmed, it would still be necessary for a party with 
medical expertise to find the event was adequate to 
constitute a "stressor" and that the remainder of the 
diagnostic criteria to support the diagnosis of PTSD had been 
met.  This in turn, however, hinged upon the probative value 
of the information provided by the claimant to the provider.  
The Board found that the record demonstrated that the 
appellant had pursued a pervasive pattern of 
misrepresentation and contradiction, and that he has 
submitted evidence or testimony that is false in pursuit of 
his claim for benefits.  The Board concluded, at page 48, 
that "further medical input would be pointless as no 
diagnosis emerging from an examination could be more reliable 
that the self-serving and noncredible evidentiary assertions 
supplied by the appellant."  The decision of the Court did 
not address expressly these alternative rulings.  The Court 
did, however, explicitly "emphasize that the Board's 
determination with respect to the veteran's crediblity is not 
questioned."  

"Under the 'law of the case' doctrine, questions settled on 
a formal appeal of the same case are no longer open for 
review [citation omitted]."  Allin v. Brown, 10 Vet. App. 55 
(1997).   In view of the Court's explicit affirmation of the 
Board's fact finding as to the claimant's lack of 
credibility, that is now the "law of the case" in this 
matter.  There are three exceptions to the "law of the 
case" doctrine recognized by the Court:  (1) When the 
evidence at the trail was substantially different from that 
in the former trial upon which the appellate court based its 
decision; (2) when the controlling authority has since made a 
contrary decision of law; and (3) when the appellate decision 
was clearly erroneous.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  

In light of the Court's finding that the Board's 
determination with respect to the veteran's lack of 
credibility was not questioned, and the alternative rulings 
by the Board that were not addressed the Court's decision, 
the Board requested an independent medical expert to address 
the general question of credibility as it pertains to how a 
diagnosis of PTSD is validated.  That opinion is now of 
record.  During this interval, the veteran has also submitted 
additional evidence.   This includes several medical reports 
and a statement from P.W.P.   This evidence has not been 
reviewed by the RO.

In light of the above, current posture of the claim for 
service connection for PTSD is as follows.  

(1)  Verification of Alleged Stressor Event(s):  In 
accordance with the decision of the Court, the question of 
whether the veteran has presented evidence to establish that 
he "engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b) in the form of being subjected to a rocket attack 
must be addressed, as is the related question of when his 
unit was transferred from Chu Lai to Long Binh.  Further, the 
additional evidence submitted in support of the claim must be 
reviewed to determine whether it provides verification that 
any other event claimed as an alleged "stressor."  


(2) Credibility of Claimant; Applicability of 38 U.S.C.A. 
§ 1154(b). 

Assuming that there is evidence of record that any event 
alleged as a "stressor" is now deemed to be verified, the 
adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible, as to events 
in service.  Only if this determination is favorable does the 
claimant gain the advantages of the presumption in 
38 U.S.C.A. § 1154(b) as to events in service.  Moreover, as 
will be further discussed below, even assuming the existence 
of an actual potential stressor event in service is verified, 
the claimant's credibility remains an issue as to events 
subsequent to service.  As to events after service, 
38 U.S.C.A. § 1154(b) is not for application and the "law of 
the case" doctrine is controlling that the claimant is not 
credible, unless an exception is found.

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden 
Court emphasized the "considerable body of law imposing a 
duty on the Board to analyze the crediblity and probative 
value of evidence sua sponte when making its factual 
findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

"The term 'service connection' is used in section 1154(b) to 
refer to proof of incurrence or aggravation of that disease 
or injury in service, rather than to the legal standard for 
entitlement to payments for disability."  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995); see also Velez v. West, 11 Vet. 
App. 148, 153 (1998).  "Section 1154(b) necessarily focuses 
upon past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability or 
the continuation of symptoms subsequent to service."  Kessel 
v. West, 13 Vet. App. 9, 17 (1999) (emphasis in original).  
Thus, the provisions of 38 U.S.C.A. § 1154(b), when 
triggered, only provide that it requires "clear and 
convincing evidence" to rebut the presumption that a disease 
or injury (for example in this case a claimed "stressor" 
event) was incurred in service.  It does not have bearing 
upon the continuation or existence of symptoms after service.  
Thus, it has no role in determining whether the claimant's 
evidentiary assertions concerning subjective symptoms post 
service are credible.

Under the "law of the case doctrine," adjudicators may find 
the veteran is now credible as to his evidentiary assertions 
both as to events in service and as to his post service 
evidentiary assertions as to his subjective symptoms only if 
they determine that one of the exceptions to the "law of the 
case" doctrine has been satisfied.  Only one of these bears 
upon fact finding.  That exception requires that the 
adjudicators conclude that the evidence now of record is 
substantially different from that what it was at the time the 
appellate Court made its decision.  The Court has held that 
the Board is not obligated to accept a diagnosis of PTSD 
because a medical provider has because the diagnosis can be 
no better than the facts alleged by the claimant.  Swann v. 
Brown, 5 Vet. App. 229 (1993).  To be substantially 
different, the evidence would necessarily have to go to the 
entire pattern of misrepresentation and contradiction, and to 
the fact that he has submitted evidence or testimony that is 
false in pursuit of his claim for benefits. 

Credibility is an adjudicative, not a medical determination, 
that adjudicators perform sua sponte.  Madden, supra.  In 
other words, while the additional evidence added to record 
must be examined, it must be found to be of such a quality as 
to substantially modify the finding that the claimant is not 
credible.  Medical evidence opining that some inconsistencies 
of the claimant have a medical basis must be considered, 
however, the probative value of such opinions are for 
examination in light of their "own inherent characteristics 
and [ ] relationship to other items of evidence."  Id.  
Where, for example, medical providers persist in accepting 
accounts of events as true, for example whether the claimant 
witnessed the death of Lt. A. (including the buddy statement 
of R.K.), when it has become the "law of the case" that the 
story and the evidence of R.K. is false, has a direct bearing 
not simply on that particular alleged stressor event, but 
also upon the probative value of a medical opinion.  In other 
words, the inability or unwillingness of the medical provider 
to distinguish whether such an account is credible or not, 
and the belief that the claimant was "re-experiencing" the 
event that never took place, obviously illuminates the 
"inherent" character of such evidence.  As the Board 
pointed out in its prior decision:

Finally, even if for the sake of argument the 
finding of 'amnesia,' or that the appellant 
has difficulty 'organizing' his history, must 
be deemed medically correct, what conclusion 
then follows on this record?  If the 
appellant's current recollections are shown 
to produce blatant contradictions and are 
refuted (not simply unsupported) by service 
records, how do the clinicians distinguish 
between the 'memory' of events in service 
that is valid, and the 'memory' of events in 
service that is not valid?  The clinicians 
effectively are conceding the unreliability 
of the statements of history provided by the 
appellant, and then the same clinicians 
purport to base their diagnosis on the same 
unreliable evidence.  Accordingly, the Board 
finds that, far from assisting the appellant, 
the clinicians in this case have quite 
effectively destroyed the probative value of 
their own evidence in support of the 
appellant's claim.

Moreover, the Board expressly addressed the "amnesia" 
theory at pages 42 and 43.  The additional evidence contains 
a theory that PTSD led to a "psychosis"; however, this 
theory requires the conclusion that the validity of the 
diagnosis of PTSD first be accepted, which leads back to the 
same crediblity questions.  Finally in this regard, this is 
not a case where the record simply shows a few minor 
inconsistencies in the accounts offered in pursuit of the 
claim for benefits, it shows both massive contradiction and 
that false evidence was presented by the claimant from the 
time he first approached the department in 1976 by submitting 
a falsified copy of his DD Form 214.  The adjudicators may 
consider whether the medical opinions of record explain how 
'amnesia' or the reported current 'psychosis' explains the 
actions of the claimant in 1976.  Indeed, the evidence 
offered in support of the claim, including medical evidence, 
must be scrutinized to determine whether the party providing 
the opinion was familiar with the entire record in this 
matter to evaluate whether their evidence could substantially 
modify the prior state of the record. 
 
Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for PTSD.  Any medical records 
other than those now on file pertaining 
to treatment for PTSD should be obtained 
and associated with the claims folder.

3.  The RO should contact witness C. M. 
at his last known address for the purpose 
of requesting any evidence in his 
possession that would verify whether the 
588th Maintenance Company remained at Chu 
Lai beyond the date unit records reflect 
the transfer of the company from the 57th 
Transportation Battalion to the 79th 
Maintenance Battalion on April 20, 1970.  
Any written response from C. M. in this 
regard should be associated with the 
claims folder.

4.  After C. M. has been afforded an 
opportunity to respond to the request set 
out in the above paragraph, but 
regardless of whether he responds, the RO 
should request the USASCRUR, 7798 Cissna 
Road, Springfield, Virginia, 22150 to 
provide any additional information which 
might shed light on the actual date that 
the 588th Maintenance Company was 
transferred physically from Chu Lai and 
its attachment to the 57th Transportation 
Battalion to Long Binh and its attachment 
to the 79th Maintenance Battalion.  If 
the USASCRUR can not provide any further 
evidence on this point, it should be 
asked whether in ordinary military usage 
the statement in the records already 
available that the effective date of the 
transfer of the 588th to the 79th 
Maintenance Battalion at Long Binh was 
April 20, 1970, would signify that as of 
that date, or within a few days of such 
date, the 588th physically displaced to 
Long Binh.  The CRUR should also be asked 
to provide any information that would 
shed light on whether a rocket attack on 
Chu Lai between January and April 1970 
(inclusive) resulted in a near hit on a 
PX.  

5.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if: (a) there is credible 
supporting evidence that the 588th 
Maintenance Company was still physically 
located at Chu Lai, Vietnam after April 
20, 1970, and at a time for a claimed 
"stressor" event; (b) there is credible 
supporting evidence that an additional 
alleged stressor event occurred in 
service, based upon the evidence added to 
the record.

6.  If the RO determines that there is 
credible supporting evidence that an 
alleged stressor event occurred in 
service, the RO should then determine 
whether the claimant's statements are 
"satisfactory," that is credible under 
38 U.S.C.A. § 1154(b) as to events in 
service.  In making this determination, 
the RO must decide whether the additional 
evidence added to record since the 
Board's decision in September 1997 is of 
such a quality as to substantially modify 
the finding that the claimant is not 
credible that is now the "law of the 
case."  If the RO determines that the 
additional evidence added to the record 
is not of such a quality as to 
substantially modify the finding that the 
claimant is not credible that is now the 
"law of the case," then the claimant 
can not obtain the advantages of 38 
U.S.C.A. § 1154(b) as to events in 
service.  If the RO determines that the 
claimant can not obtain the advantages of 
38 U.S.C.A. § 1154(b) as to claimed 
combat events in service and that there 
is not credible evidence verifying a 
noncombat event claimed as an alleged 
stressor in service, the RO may deny the 
claim on that basis.       

7.  If the RO determines that: (a) the 
claimant can obtain the advantages of 38 
U.S.C.A. § 1154(b) as to claimed combat 
events in service or (b) that there is 
now credible evidence verifying a 
noncombat event claimed as an alleged 
stressor in service, the RO must then 
determine whether the additional evidence 
added to record since the Board's 
decision in September 1997 is of such a 
quality as to substantially modify the 
finding that the claimant is not credible 
that is now the "law of the case" as to 
events post service, including his claims 
of experiencing subjective symptoms of 
PTSD based upon events in service.  If 
the RO determines that, the additional 
evidence does not substantially modify 
the finding that the claimant is not 
credible that is now the "law of the 
case" as to events post service, 
including his claims of experiencing 
subjective symptoms of PTSD based upon 
events in service, the RO may deny the 
claim on that basis.           

8.  If, and only if, the RO determines 
that the additional evidence does 
substantially modify the finding that the 
claimant is not credible that is now the 
"law of the case" as to events in 
service and events post service, 
including his claims of experiencing 
subjective symptoms of PTSD based upon 
events in service, the RO should then 
arrange for the veteran to be afforded a 
VA psychiatric examination by a 
psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand as 
well as the September 1997 decision of 
the Board and the Court decision must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO must expressly 
indicate to the examiner what alleged 
"stressor" event or events are deemed 
to be verified.  The examination report 
must reflect a review of pertinent 
material in the claims folder.  The 
examiner should integrate all previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  The examiner should be informed 
of the stressor(s) that the RO has deemed 
to be verified.  The examiner should be 
requested to provide an opinion as to the 
etiology of any such condition.  
Regarding PTSD, if found, the examiner 
should express an opinion as to whether 
the veteran has PTSD related to his 
military service, and whether a diagnosis 
of PTSD is supportable solely by the 
stressor that has been supported in the 
record.  

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD. 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

10.  After the completion of any 
development deemed appropriate in 
addition to that requested above, and 
regardless of whether further examination 
is deemed appropriate in light of 
additional stressor verification, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  In this regard, the RO should 
specifically consider the independent 
medical examiner's report, other evidence 
submitted to the Board by the veteran and 
not yet considered by the RO, and any 
other evidence obtained pursuant to the 
action requested above.

11.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



